 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11    PEDRO REYES GONZALEZ,                       Case No. ED CV 18-01608 MWF (AFM)
12
                          Plaintiff,
                                                  ORDER DISMISSING COMPLAINT
13          v.
                                                  WITH LEAVE TO AMEND
14    SAN BERNARDINO COUNTY,
15    WEST VALLEY DETENTION
      CENTER,
16
                          Defendant.
17

18

19         On July 26, 2018, plaintiff, a state prisoner presently confined at the California
20   Correctional Center in Susanville, California, filed a Complaint (ECF No. 1) in this
21   pro se civil rights action pursuant to 42 U.S.C. § 1983. The Complaint was filed in
22   the Eastern District of California, but it was transferred to this District where venue
23   is proper because the events alleged in the Complaint occurred while plaintiff was
24   held at the West Valley Detention Center (“WVDC”) in San Bernardino County.
25   (ECF No. 4.)
26         Plaintiff filed a request to proceed in forma pauperis, but he has to date failed
27   to file the required certified copy of his institutional trust account statement. Plaintiff
28   also has failed to pay the filing fee as required by the Court’s order dated
 1   September 28, 2018. (See ECF Nos. 2, 9.) Failure to comply with the requirements
 2   of that order may lead to dismissal of this action.
 3          The Complaint names as a defendant only an unidentified deputy sheriff with
 4   the San Bernardino County Sheriff’s Department. (ECF No. 1 at 3.) Plaintiff seeks
 5   monetary damages. (Id. at 5.) Plaintiff’s two claims appear to arise from an incident
 6   that occurred while plaintiff was an inmate at the WVDC on October 14, 2017. On
 7   that day, plaintiff was walking in a hallway while chained to four other men. (ECF
 8   No. 1 at 3.) A Deputy Sheriff told plaintiff to “shut [his] mouth.” The Deputy Sheriff
 9   then “used force and chickenwing [sic]” plaintiff. Plaintiff alleges that his middle
10   finger on his right hand was “damaged.” Plaintiff alleges that “they are not allowed
11   to use such force.” (Id.) Plaintiff additionally alleges that he suffers from “nerve
12   damage” in that finger, and he cannot fully make a fist or bend the finger. (Id. at 4.)
13   Plaintiff does not know the name of the deputy sheriff, but plaintiff alleges that the
14   incident was captured on camera. (Id.) Plaintiff also alleges that it “is not allowed”
15   to chain plaintiff to four other men, but it is not clear if plaintiff is purporting to raise
16   a claim against an unspecified individual for placing plaintiff into the 5-man chain.
17   (Id.) Plaintiff states as “supporting facts” for “Claim 2” only that he wants “to sue
18   West Valley Detention Center” and he is “getting out on Oct. 27, 2018.” (Id.)
19          The Court has screened the Complaint prior to ordering service for purposes
20   of determining whether the action is frivolous or malicious; or fails to state a claim
21   on which relief may be granted; or seeks monetary relief against a defendant who is
22   immune from such relief. See 28 U.S.C. §§ 1915(e)(2), 1915A(b); 42 U.S.C.
23   § 1997e(c)(1). The Court’s screening of the pleading under the foregoing statutes is
24   governed by the following standards. A complaint may be dismissed as a matter of
25   law for failure to state a claim for two reasons: (1) lack of a cognizable legal theory;
26   or (2) insufficient facts under a cognizable legal theory. See Balistreri v. Pacifica
27   Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990); see also Rosati v. Igbinoso, 791 F.3d
28   1037, 1039 (9th Cir. 2015) (when determining whether a complaint should be

                                                  2
 1   dismissed for failure to state a claim under 28 U.S.C. § 1915(e)(2), the court applies
 2   the same standard as applied in a motion to dismiss pursuant to Rule 12(b)(6)). In
 3   determining whether the pleading states a claim on which relief may be granted, its
 4   allegations of material fact must be taken as true and construed in the light most
 5   favorable to plaintiff. See Love v. United States, 915 F.2d 1242, 1245 (9th Cir. 1989).
 6   However, the “tenet that a court must accept as true all of the allegations contained
 7   in a complaint is inapplicable to legal conclusions.” Ashcroft v. Iqbal, 556 U.S. 662,
 8   678 (2009). Nor is the Court “bound to accept as true a legal conclusion couched as
 9   a factual allegation.” Wood v. Moss, 134 S. Ct. 2056, 2065 n.5 (2014) (citing Iqbal,
10   556 U.S. at 678). Rather, a court first “discounts conclusory statements, which are
11   not entitled to the presumption of truth, before determining whether a claim is
12   plausible.” Salameh v. Tarsadia Hotel, 726 F.3d 1124, 1129 (9th Cir. 2013). Then,
13   “dismissal is appropriate where the plaintiff failed to allege enough facts to state a
14   claim to relief that is plausible on its face.” Yagman v. Garcetti, 852 F.3d 859, 863
15   (9th Cir. 2017) (internal quotation marks omitted, emphasis added).
16         Further, since plaintiff is appearing pro se, the Court must construe the
17   allegations of the pleading liberally and must afford plaintiff the benefit of any doubt.
18   See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010); see also Alvarez v. Hill, 518
19   F.3d 1152, 1158 (9th Cir. 2008) (because plaintiff was proceeding pro se, “the district
20   court was required to ‘afford [him] the benefit of any doubt’ in ascertaining what
21   claims he ‘raised in his complaint’”) (alteration in original). However, the Supreme
22   Court has held that “a plaintiff’s obligation to provide the ‘grounds’ of his
23   ‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic
24   recitation of the elements of a cause of action will not do. . . . Factual allegations
25   must be enough to raise a right to relief above the speculative level . . . on the
26   assumption that all the allegations in the complaint are true (even if doubtful in fact).”
27   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted,
28   alteration in original); see also Iqbal, 556 U.S. at 678 (To avoid dismissal for failure

                                                 3
 1   to state a claim, “a complaint must contain sufficient factual matter, accepted as true,
 2   to ‘state a claim to relief that is plausible on its face.’ . . . A claim has facial
 3   plausibility when the plaintiff pleads factual content that allows the court to draw the
 4   reasonable inference that the defendant is liable for the misconduct alleged.” (internal
 5   citation omitted)).
 6         In addition, Fed. R. Civ. P. 8(a) (“Rule 8”) states:
 7                A pleading that states a claim for relief must contain: (1) a
 8                short and plain statement of the grounds for the court’s
                  jurisdiction . . .; (2) a short and plain statement of the claim
 9
                  showing that the pleader is entitled to relief; and (3) a
10                demand for the relief sought, which may include relief in
                  the alternative or different types of relief.
11

12   (Emphasis added). Further, Rule 8(d)(1) provides: “Each allegation must be simple,
13   concise, and direct.” Although the Court must construe a pro se plaintiff’s pleadings
14   liberally, a plaintiff nonetheless must allege a minimum factual and legal basis for
15   each claim that is sufficient to give each defendant fair notice of what plaintiff’s
16   claims are and the grounds upon which they rest. See, e.g., Brazil v. United States
17   Dep’t of the Navy, 66 F.3d 193, 199 (9th Cir. 1995); McKeever v. Block, 932 F.2d
18   795, 798 (9th Cir. 1991) (a complaint must give defendants fair notice of the claims
19   against them). If a plaintiff fails to clearly and concisely set forth factual allegations
20   sufficient to provide defendants with notice of which defendant is being sued on
21   which theory and what relief is being sought against them, the pleading fails to
22   comply with Rule 8. See, e.g., McHenry v. Renne, 84 F.3d 1172, 1177-79 (9th Cir.
23   1996); Nevijel v. Northcoast Life Ins. Co., 651 F.2d 671, 674 (9th Cir. 1981). A claim
24   has “substantive plausibility” if a plaintiff alleges “simply, concisely, and directly
25   [the] events” that entitle him to damages. Johnson v. City of Shelby, 135 S. Ct. 346,
26   347 (2014). Failure to comply with Rule 8 constitutes an independent basis for
27   dismissal of a pleading that applies even if the claims are not found to be wholly
28   without merit. See McHenry, 84 F.3d at 1179; Nevijel, 651 F.2d at 673.

                                                 4
 1          Following careful review of the Complaint, the Court finds that it fails to
 2   comply with Rule 8 because it fails to state a short and plain statement of each claim
 3   that is sufficient to give any defendant fair notice of what plaintiff’s claims are and
 4   the grounds upon which they rest. In addition, its allegations – as currently pled −
 5   appear insufficient to state any claim upon which relief may be granted. Accordingly,
 6   the Complaint is dismissed with leave to amend. See Rosati, 791 F.3d at 1039 (“A
 7   district court should not dismiss a pro se complaint without leave to amend unless it
 8   is absolutely clear that the deficiencies of the complaint could not be cured by
 9   amendment.”) (internal quotation marks omitted).
10          If plaintiff desires to pursue this action, he is ORDERED to file a First
11   Amended Complaint no later than thirty (30) days after the date of this Order,
12   remedying the deficiencies discussed below. Further, plaintiff is admonished that,
13   if he fails to timely file a First Amended Complaint, or fails to remedy the
14   deficiencies of this pleading as discussed herein, the Court will recommend that this
15   action be dismissed without leave to amend and with prejudice.1
16

17   A.     Rule 8
18          Plaintiff’s Complaint violates Rule 8 and fails to state a plausible claim against
19   any defendant. The Complaint purports to raise two claims (ECF No. 1 at 3-4), but
20   it is not clear what the factual basis is for each claim. Further, plaintiff references
21
     1     Plaintiff is advised that this Court’s determination herein that the allegations in the
22
     Complaint are insufficient to state a particular claim should not be seen as dispositive of
23   that claim. Accordingly, although this Court believes that you have failed to plead sufficient
     factual matter in your pleading, accepted as true, to state a claim to relief that is plausible
24   on its face, you are not required to omit any claim or defendant in order to pursue this action.
25   However, if you decide to pursue a claim in a First Amended Complaint that this Court has
     found to be insufficient, then this Court, pursuant to the provisions of 28 U.S.C. § 636,
26   ultimately may submit to the assigned district judge a recommendation that such claim be
     dismissed with prejudice for failure to state a claim, subject to your right at that time to file
27
     Objections with the district judge as provided in the Local Rules Governing Duties of
28   Magistrate Judges.

                                                    5
 1   “cruel and unusual punishment” in his “Claim 1,” but he then alleges that he did not
 2   receive treatment for his hand, that excessive force was used by an unidentified
 3   deputy sheriff, and that he was placed into a five-man chain, even though “that also
 4   is not allowed.” (ECF No.1 at 3-4.) In his “Claim 2,” plaintiff does not allege any
 5   factual allegations. Plaintiff alleges that he can no longer “grip a hammer,” and
 6   “[t]hey [sic] took away my living.” Plaintiff also states that he wishes to “sue West
 7   Valley Detention Center.” (Id. at 4.) It is not clear to the Court what is the factual
 8   or legal basis of either claim, or what defendant or defendants plaintiff is purporting
 9   to raise each claim against. Although plaintiff appears to allege that he did not
10   receive any medical treatment for an injury to his hand (id. at 3), plaintiff’s Complaint
11   fails to set forth any factual allegations concerning any request he made for medical
12   treatment at any relevant time, any failure of any specific official to provide medical
13   treatment at a specific time, or what injury resulted from the failure to provide
14   medical treatment.
15         Because plaintiff references what appears to be multiple claims within one
16   “claim” and fails to link the factual allegations in the Complaint to a particular
17   defendant, plaintiff’s pleading fails to set forth a minimum factual or legal basis for
18   each claim that is sufficient to give any defendant fair notice of what plaintiff’s claims
19   are and the grounds upon which they rest. Since plaintiff is a pro se litigant, the
20   Court must construe the allegations of the Complaint liberally and must afford
21   plaintiff the benefit of any doubt. That said, the Supreme Court has made clear that
22   the Court has “no obligation to act as counsel or paralegal to pro se litigants.” Pliler
23   v. Ford, 542 U.S. 225, 231 (2004). The Complaint must be adequate to meet the
24   minimal requirement of Rule 8 that a pleading set forth sufficient factual allegations
25   to allow each defendant to discern what he or she is being sued for. See McHenry,
26   84 F.3d at 1177; see also Twombly, 550 U.S. at 555 (“[f]actual allegations must be
27   enough to raise a right to relief above the speculative level”). In addition, the
28   Supreme Court has held that, while a plaintiff need not plead the legal basis for a

                                                 6
 1   claim, the plaintiff must allege “simply, concisely, and directly events” that are
 2   sufficient to inform the defendants of the “factual basis” of each claim. Johnson, 135
 3   S. Ct. at 347. Here, plaintiff’s Complaint fails to allege a simple and direct statement
 4   of the factual basis of any claim that is sufficient to allow a defendant to discern what
 5   he or she is being sued for.
 6         In addition, to the extent that plaintiff intends to raise any federal civil rights
 7   claims against any individual defendant, even one who is identified as a “Doe”
 8   defendant, plaintiff should set forth a short and plain statement of each such claim
 9   showing that a specific person took a specific action, participated in another’s action,
10   or omitted to perform an action that caused each alleged constitutional deprivation.
11   In order to state a federal civil rights claim against a particular defendant, plaintiff
12   must allege that a specific defendant, while acting under color of state law, deprived
13   him of a right guaranteed under the Constitution or a federal statute. See West v.
14   Atkins, 487 U.S. 42, 48 (1988). “A person deprives another ‘of a constitutional right,
15   within the meaning of section 1983, if he does an affirmative act, participates in
16   another’s affirmative acts, or omits to perform an act which he is legally required to
17   do that causes the deprivation of which [the plaintiffs complains].’” Leer v. Murphy,
18   844 F.2d 628, 633 (9th Cir. 1988) (quoting Johnson v. Duffy, 588 F.2d 740, 743 (9th
19   Cir. 1978) (emphasis and alteration in original)). Further, “[g]overnment officials
20   may not be held liable for the unconstitutional conduct of their subordinates under a
21   theory of respondeat superior.” Iqbal, 556 U.S. at 676. Accordingly, plaintiff must
22   allege that a specific individual “through the official’s own individual actions, has
23   violated the Constitution.” Id. at 676-77 (“each Government official, his or her title
24   notwithstanding, is only liable for his or her own misconduct”).
25         If plaintiff wishes to state a federal civil rights claim for inadequate medical
26   treatment, he must show that a specific defendant was deliberately indifferent to his
27   serious medical needs. See Helling v. McKinney, 509 U.S. 25, 32 (1993); Estelle v.
28   Gamble, 429 U.S. 97, 106 (1976). “This includes both an objective standard – that

                                                7
 1   the deprivation was serious enough to constitute cruel and unusual punishment – and
 2   a subjective standard – deliberate indifference.” Colwell v. Bannister, 763 F.3d 1060,
 3   1066 (9th Cir. 2014) (internal quotation marks omitted).
 4         To meet the objective element of a deliberate indifference claim, “a prisoner
 5   must demonstrate the existence of a serious medical need.” Colwell, 763 F.3d at
 6   1066. “A medical need is serious if failure to treat it will result in significant injury
 7   or the ‘unnecessary and wanton infliction of pain.’” Peralta v. Dillard, 744 F.3d
 8   1076, 1081 (9th Cir. 2014) (en banc) (internal quotation marks omitted). To establish
 9   the subjective element of an Eighth Amendment claim, a prisoner must “demonstrate
10   that the prison official acted with deliberate indifference.” Toguchi v. Chung, 391
11   F.3d 1051, 1057 (9th Cir. 2004). Deliberate indifference may be manifest by the
12   intentional denial, delay or interference with a plaintiff’s medical care. See Estelle,
13   429 U.S. at 104-05. The prison official, however, “must not only ‘be aware of facts
14   from which the inference could be drawn that a substantial risk of serious harm
15   exists,’ but that person ‘must also draw the inference.’” Toguchi, 391 F.3d at 1057
16   (quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994)). Thus, an inadvertent failure
17   to provide adequate medical care, negligence, a mere delay in medical care (without
18   more), or a difference of opinion over proper medical treatment, all are insufficient
19   to constitute an Eighth Amendment violation. See Estelle, 429 U.S. at 105-07;
20   Toguchi, 391 F.3d at 1059-60; Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989);
21   Shapley v. Nevada Bd. of State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir. 1985).
22   Moreover, the Eighth Amendment does not require optimal medical care or even
23   medical care that comports with the community standard of medical care. “[A]
24   complaint that a physician has been negligent in diagnosing or treating a medical
25   condition does not state a valid claim of medical mistreatment under the Eighth
26   Amendment. Medical malpractice does not become a constitutional violation merely
27   because the victim is a prisoner.” Estelle, 429 U.S. at 106. Here, because plaintiff
28   does not set forth any factual allegations concerning the medical care that he received,

                                                8
 1   or any individual’s failure to provide medical care at a specific time, the Complaint
 2   fails to state any claim for inadequate medical treatment.
 3         It also appears that plaintiff’s Complaint, at least in part, purports to be
 4   claiming that some unidentified official or officials failed to follow unspecified
 5   regulations in how plaintiff was chained to other inmates. (ECF No. 1 at 4.) If
 6   plaintiff is purporting to raise a federal civil rights claim against any defendant arising
 7   from an alleged violation of state law or the rules of the WVDC, a defendant’s alleged
 8   failure to comply with state law or prison rules does not give rise to a federal civil
 9   rights claim. Rather, plaintiff must allege that the defendant deprived him of a right
10   guaranteed under the United States Constitution or a federal statute. See West, 487
11   U.S. at 48.
12         For these reasons, the Court finds that plaintiff’s Complaint violates Rule 8
13   and fails to state a claim against any defendant upon which relief may be granted.
14

15   B.    Claims against the County of San Bernardino
16         To the extent that plaintiff is purporting to raise a federal civil rights claim
17   against the WVDC or the County of San Bernardino (the “County”), in order to raise
18   a federal civil rights claim against a local government entity such as the County, the
19   local government entity “may not be sued under § 1983 for an injury inflicted solely
20   by its employees or agents. Instead, it is when execution of a government’s policy
21   or custom, whether made by its lawmakers or by those whose edicts or acts may fairly
22   be said to represent official policy, inflicts the injury that the government as an entity
23   is responsible under § 1983.” Monell v. Dep’t of Social Servs. of City of New York,
24   436 U.S. 658, 694 (1978); see also Connick v. Thompson, 563 U.S. 51, 60 (2011)
25   (“local governments are responsible only for their own illegal acts”).
26         Here, the Complaint fails to set forth any factual allegations that a specific
27   policy or custom promulgated by the County or the WVDC was the “actionable
28   cause” of a specific constitutional violation. See Tsao v. Desert Palace, Inc., 698

                                                 9
 1   F.3d 1128, 1146 (9th Cir. 2012) (“Under Monell, a plaintiff must also show that the
 2   policy at issue was the ‘actionable cause’ of the constitutional violation, which
 3   requires showing both but for and proximate causation.”). In addition, liability
 4   against the County arising from an improper custom or policy may not be premised
 5   on an isolated incident such as plaintiff’s allegations in the Complaint. See, e.g.,
 6   Trevino v. Gates, 99 F.3d 911, 918 (9th Cir. 1996) (“Liability for improper custom
 7   may not be predicated on isolated or sporadic incidents; it must be founded upon
 8   practices of sufficient duration, frequency and consistency that the conduct has
 9   become a traditional method of carrying out policy.”); Thompson v. City of
10   Los Angeles, 885 F.2d 1439, 1443-44 (9th Cir. 1989) (“Consistent with the
11   commonly understood meaning of custom, proof of random acts or isolated events
12   are insufficient to establish custom.”), overruled on other grounds, Bull v. City &
13   County of San Francisco, 595 F.3d 964, 981 (9th Cir. 2010) (en banc). Plaintiff’s
14   Complaint does not set forth factual allegations concerning any practice or custom of
15   the County that he alleges was a “traditional method of carrying out policy” that
16   caused an alleged constitutional violation.
17         Accordingly, the Court finds that plaintiff’s Complaint fails to set forth factual
18   allegations sufficient to allow the Court to draw a reasonable inference that any
19   employee of the County or the WVDC is liable for any alleged constitutional
20   violation. See, e.g., Iqbal, 556 U.S. at 678.
21

22                                       ************
23         If plaintiff still desires to pursue this action, he is ORDERED to file a First
24   Amended Complaint no later than thirty (30) days after the date of this Order,
25   remedying the pleading deficiencies discussed above.             The First Amended
26   Complaint should bear the docket number assigned in this case; be labeled “First
27   Amended Complaint”; and be complete in and of itself without reference to the
28   original Complaint, or any other pleading, attachment, or document.

                                               10
 1         The clerk is directed to send plaintiff a blank Central District civil rights
 2   complaint form, which plaintiff is encouraged to utilize. Plaintiff is admonished that
 3   he must sign and date the civil rights complaint form, and he must use the space
 4   provided in the form to set forth all of the claims that he wishes to assert in a First
 5   Amended Complaint.
 6         In addition, if plaintiff no longer wishes to pursue this action, he may request
 7   a voluntary dismissal of the action pursuant to Federal Rule of Civil Procedure 41(a).
 8   The clerk also is directed to attach a Notice of Dismissal form for plaintiff’s
 9   convenience.
10         Plaintiff is further admonished that, if he fails to timely file a First
11   Amended Complaint, or fails to remedy the deficiencies of this pleading as
12   discussed herein, the Court will recommend that the action be dismissed with
13   prejudice on the grounds set forth above and for failure to diligently prosecute.
14         IT IS SO ORDERED.
15

16   DATED: 10/23/2018
17
                                            ____________________________________
18                                              ALEXANDER F. MacKINNON
19                                          UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26

27

28

                                               11
